Deci-
ded &at where the complainant or appellant assigns his interest subject matter of the suit, pendente lite, either ahsolutety or conditionally, and obtains a re-assignment thereof before any further proceedings are had in the cause, it is not necessary to bring the temporary assignee before the court by a bill in the nature of a bill of revivor. But the assignor in such a case, who has subsequently been restored to his former rights, may proceed in the same manner as if no such assignment had been made.
Motion to dismiss appeal denied with costs.